Citation Nr: 0632167	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to May 1957.  
He died in July 2002.   The appellant is veteran's surviving 
son.  The appellant is representing himself in this appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wichita, Kansas, RO.

In March 2004, the appellant presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

In February 2005 the Board remanded the appellant's claim for 
further adjudication.  The claim has subsequently been 
returned to the Board.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for incomplete paralysis of the left sciatic nerve with 
atrophy, foot drop, traumatic arthritis and healed fracture, 
left acetabullem, rated 60 percent disabling; albuminuria and 
pneumothorax, both rated noncompensable.

2.  The veteran died in July 2002 and the immediate cause of 
death was aspiration pneumonia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were cerebrovascular accident and chronic obstructive 
pulmonary disease. 

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability did not contribute 
to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the appellant's claims by means of letters 
issued in March 2003 and September 2005.  The September 2005 
letter explicitly told the appellant what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though some VCAA notification 
was given in this case after the initial decision from which 
this appeal arose was issued, the timing deficiency was cured 
by re-adjudication of the claims following provision of 
adequate notice.  Mayfield v. Nicholson, 444 F.3d 1328.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court further held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since this claim is being denied, a rating and effective 
date are not being set.  The Dingess notice requirements are 
moot.

The appellant was not prejudiced because he did not receive 
notice of Dingess.  Had the appellant submitted evidence 
substantiating his claim, the effective date of any award 
based on such evidence, would have been fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2006) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2006) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, a medical opinion has been obtained and thus, 
the appeal is ready to be considered on the merits.

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death-e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. 
§ 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In connection with his claim, the appellant specifically 
asserts that the veteran's service-connected disorders caused 
circulation problems which eventually led to his death.  See 
March 2004 Transcript, page 35.  However, after careful 
review of the evidence, the Board finds that the competent 
evidence simply does not support the appellant's assertions.

The veteran's death certificate lists the immediate cause of 
his death as aspiration pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were cerebrovascular accident and chronic 
obstructive pulmonary disease. 

The veteran's DD 214 lists his military occupational 
specialty (MOS) as that of a fire fighter.

The veteran's service medical records are negative for 
findings or a diagnosis pertaining to aspiration pneumonia, a 
cerebrovascular accident or chronic obstructive pulmonary 
disease.  His service medical records noted that he was 
involved in a motor vehicle accident in April 1956 and was 
hospitalized for a significant length of time.  Numerous 
complications resulted from the accident and in September 
1956 he was found to have developed a spontaneous left 
pneumothorax, requiring tube thoracostomy for re-expansion of 
his lung.  His lung eventually expanded and no additional 
problems were noted.  

An April 1965 VA hospital summary report shows that the 
veteran was admitted to the hospital after an X-ray study 
revealed a density in the right lung.  He underwent a 
complete study and the pertinent diagnosis was acute 
infectious pneumonia of the right lung.  

VA outpatient treatment records dated from 1991 to 2000 
reflect continuing treatment for a variety of disorders 
including, chronic obstructive pulmonary disease, peripheral 
vascular disease, cirrhosis and note frequent reports of 
smoking.

The veteran was afforded a VA examination in July 1995.  He 
reported that his lungs had collapsed twice in the past.  He 
stated that he continually smoked throughout his life but he 
did not have symptoms associated with a lung disorder because 
his legs prevented him from completing activities which would 
cause shortness of breath.  The diagnoses were history of 
collapsed lung, times two and chronic obstructive pulmonary 
disease.  In conjunction with the examination, the veteran 
was afforded an X-ray study of his chest.  The results showed 
right hilar area was slightly more prominent and there was no 
conclusive evidence of active infiltrates or congestive heart 
failure.

In 1999 the veteran was admitted to Stormont-Vail Regional 
Medical Center following a cerebrovascular accident.  He was 
subsequently transferred to a Kansas rehabilitation facility 
where he was placed on a percutaneous endoscopic gastrostomy 
(PEG) tube and required permanent tube feeding.  

In July 2002 the veteran was admitted to Stormont-Vail 
Regional Medical Center with respiratory insufficiency, 
hypoxia, and was noted to have aspiration pneumonitis.  His 
admitting diagnosis was dysphagia secondary to an old 
cerebrovascular accident and chronic obstructive pulmonary 
disease.  It was noted that he may have sustained a 
myocardial infarction.  He had hypernatremia, dehydration, 
and hypovolemia.  Following treatment with continuous 
positive airway pressure (CPAP) and oxygen, he improved and 
was transferred to the Kansas Rehabilitation Hospital.  The 
transfer diagnosis was general debilitation secondary to 
aspiration pneumonitis secondary to neuromuscular dysphagia.  
It was noted that he may have been administered oral fluids 
prior to his admission.  

While undergoing rehabilitation at the Kansas Rehabilitation 
Hospital, he again aspirated and was obtunded.  He was 
transferred back to Stormont-Vail Regional Medical Center and 
expired on July 30, 2002. 

In February 2005 the Board remanded the appellant's claim in 
order to obtain a VA medical opinion.

In January 2006, a VA examiner thoroughly reviewed the 
veteran's claims folder and service medical records.  The 
examiner recited the veteran's medical history.  He opined 
that the veteran's service-connected disorders, were not 
likely to have been the cause of the veteran's death.  

He further stated that the veteran's chronic obstructive 
pulmonary disease was most likely related to his long 
standing smoking history and the fact that the veteran had a 
spontaneous pneumothorax in 1956 was unlikely to have had any 
impact on his chronic obstructive pulmonary disease or his 
final illness.  

Additionally, he noted that the veteran's terminal illness 
was directly related to his cerebrovascular accident in 1999, 
which had produced his neuromuscular dysphagia requiring 
continued tube feeding.  He also found that aspiration 
pneumonitis resulted from his inability to control his 
secretions and to protect his bronchial tree.  The fact that 
the veteran may have been given oral fluids prior to his 
admission to the hospital, may have also contributed.  

Lastly, the examiner stated that the veteran's service-
connected disabilities were not likely to have been a 
contributing cause of the veteran's death; his service-
connected disabilities were not likely to have had a material 
influence in accelerating death; and the probability that the 
veteran's service-connected disabilities caused or 
contributed to death was less than 20 percent.

Upon a review of the evidence, the Board finds that there is 
no objective evidence showing that the cause of the veteran's 
death (aspiration pneumonia) is related to active service, or 
is otherwise related to his service-connected disorders.  
Simply put, there is no evidence that the veteran's death is 
related to service.  Pursuant to the January 2006 VA medical 
opinion, at the time of the veteran's death, service 
connection was in effect for various disorders; however, a 
service-connected disorder was not as likely as not the cause 
of the veteran's death, nor did a service-connected disorder 
material influence in accelerating death.

The Board acknowledges the appellant's contentions that the 
veteran's service-connected disorders caused his eventual 
death.  However, as discussed above, the January 2006 VA 
medical opinion has addressed this question and has 
specifically concluded that the veteran had chronic 
obstructive pulmonary disease resulted from his long standing 
smoking history; and his terminal illness was directly 
related to his cerebrovascular accident in 1999, which caused 
neuromuscular dysphagia.  This resulted in a permanent 
feeding tube.  The aspiration pneumonia was a direct result 
of the veteran's inability to control his secretions and 
protect his bronchial tree. 

In light of the foregoing, and because the January 2006 VA 
examiner's assessment constitutes the only competent medical 
evidence addressing whether the veteran's service-connected 
disorders were related to his death, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the Board must deny the appellant's claim of service 
connection for the cause of the veteran's death.  

In reaching this determination, the Board does not question 
the sincerity of the appellant's conviction that the veteran 
died due to a condition that was related to service.  As a 
lay person, however, the appellant is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the 
appellant is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and because 
the preponderance of the medical evidence is against the 
claim, service connection must be denied.

In sum, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.   Accordingly, the 
claim for service connection for the cause of the veteran's 
death must be denied. 




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


